DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Species
2. This application contains claims directed to the following patentably distinct species of the claimed invention:
	The species are the genes listed in claims 30 and 81 and combinations thereof, alone or in combination with a gene expression signature of Innate Immune Cells (IC), Adaptive Immune Cells (AIC), one or more individual immune biomarkers, one or more interferon(IFN) genes, one or more major histocompatibility complex, class II (MHCID) genes or a combination thereof (see claim 86).
	If Applicant elects a combination of the genes with one or more of the type of biomarkers listed in claim 86, then Applicant is required to elect a particular additional gene from the genes recited in Tables 4A, 4B, 5, 6 and 7 and combinations thereof (see claim 88), consistent with the election for claim 86.
The species are independent or distinct because the methods require detecting different genes, each having a different nucleotide sequence, as well as proteins, each having different amino acid sequence, and having different biological activities and effects. Each of the different species requires a separate search, which searches are not co-extensive with one another and the prior art applicable to one species would not necessarily be applicable to any of the additionally recited species. For example, a reference establishing that methods that detect FIGF nucleic acid expression levels in a lung sample are anticipated or obvious would not necessarily also anticipate or render obvious a method for detecting CTSH nucleic acid expression levels in a lung sample from a subject. Further, a finding that methods that detect FIGF nucleic acid expression levels in a lung sample are novel or unobvious over the prior art would not necessarily extend to a finding that methods that detect CTSH nucleic acid expression levels in a lung sample from a subject are also novel or unobvious over the prior art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, no claims are generic with respect to the requirement to elect a particular gene or combination of genes selected from the genes recited in claims 30 and 81. Claim 86 is generic with respect to species which further require one of the types of biomarkers recited therein.
For example, Applicant may elect the FIGF gene alone OR Applicant may elect the FIGF gene in combination with the CTSH gene, etc. If Applicant elects one of the genes in claim 81, or a particular combination thereof, together with one of the types of genes listed in claim 86 or a combination thereof, then Applicant must present at least one independent claim that reads on the elected invention. In this instance, Applicant must also elect one of the particular genes listed in claim 88 and this election must be commensurate with the election of one or more of the types of genes listed in claim 86. Note also that if Applicant elects, e.g., a single gene, then claims which require a combination of genes (e.g., claims 86, 88, 108-112 and 115-116) will be withdrawn from consideration as being directed to a non-elected invention.
3. This application contains claims directed to the following patentably distinct species of the claimed invention:
a) methods that detect nucleic acid levels;
b) methods that detect protein levels.
The species are independent or distinct because the recited methods require the use of different reagents and require performing different method steps and have different objectives and outcomes. The reagents which detect nucleic acid levels have a different chemical structure and function and effect and are used in different assays as compared to the reagents which detect protein levels. For instance, the reagents which detect nucleic acids consist of nucleotide sequences, such as primers and probes, and are used in assays such as PCR or microarray hybridization analysis, whereas the reagents that are to be used to detect protein levels may comprise antibodies and are used in assays such as ELISA or Western blotting. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Currently, no claims are generic.
4. There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species require a different field of search (for example, employing different search queries); 
(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.	
5. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
6.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634